                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE


NORTHWEST ENVIRONMENTAL                       )
ADVOCATES,                                    )
                                              )
                Plaintiff,                    )
                                              )
                        v.                    )
                                              )
                                                No. C14-196 RSM
UNITED STATES ENVIRONMENTAL                   )
PROTECTION AGENCY,                            )
                                                STIPULATED ORDER OF DISMISSAL
                                              )
                Defendant,                    )
   and                                        )
                                              )
NORTHWEST PULP & PAPER ASS’N,                 )
et al.                                        )
                                              )
               Defendant-Intervenors          )


         WHEREAS, Northwest Environmental Advocates (“Plaintiff”) filed the above-entitled
lawsuit against the U.S. Environmental Protection Agency (“EPA”) on February 10, 2014, and a

First Amended Complaint on September 1, 2015 (Dkt. 54);

         WHEREAS, the State of Washington Department of Ecology (“Washington”) intervened
in this action on March 30, 2015 (Dkt. 38);

         WHEREAS, Plaintiff’s First Amended Complaint asserts that certain EPA decisions,
dated February 11, 2008, and May 14, 2008, approving and making other determinations under

33 U.S.C. § 1313(c) regarding Washington’s submissions of specific changes to its water quality

standards, were inconsistent with the federal water quality standards regulations and the Clean

STIPULATED ORDER OF PARTIAL DISMISSAL
                                                                               601 D Street NW
No. 2:14-cv-0196-RSM                                               Washington, D.C. 20044-7611
                                                                                (202) 514-8293
Water Act (“CWA”), were arbitrary, capricious and otherwise contrary to law, or were made

without the requisite consultations under section 7 of the Endangered Species Act (“ESA”); that

EPA failed to reinitiate consultation under section 7 of the ESA with respect to certain decisions

made on February 11, 2008; and furthermore that EPA has failed to act on certain water quality

standards submitted by Washington in 2003 and 2006;

       WHEREAS, Plaintiff, EPA, and Washington (collectively referred to as “the Parties”)
have agreed to resolve certain counts contained in the First Amended Complaint in the above-

captioned case; and

       WHEREAS, the Parties and their respective counsel consent and enter into this
Stipulated Order of Partial Dismissal (“Stipulated Dismissal”) to resolve the First and Second

Claims for Relief, as well as parts of the Third and Fourth Claims for Relief, raised in the First

Amended Complaint without trial, adjudication, or admission of any issue of fact or law with

respect to Plaintiff’s claims and allegations and without admission of any fact, allegations, or

legal argument contained in Plaintiff’s First Amended Complaint in this action.
       NOW, THEREFORE, THE PARTIES STIPULATE AS FOLLOWS:

       1. Within three years of the Court’s entry of this Stipulated Dismissal, EPA will

complete an effects determination pursuant to 50 C.F.R. § 402.14(a) for its approval of

Washington’s December 8, 2006 submission of revisions to the State’s ammonia criteria and, as

appropriate, request initiation of any necessary ESA section 7 consultation with the U.S. Fish

and Wildlife Service and/or the National Marine Fisheries Service. Provided, however, that if

Washington submits revisions to the ammonia criteria for EPA’s review pursuant to CWA

section 303(c) and EPA proposes to approve such revisions, then EPA will instead, within one

year of such submission or within three years of the Court’s approval of this Stipulated

Dismissal, whichever date is later, complete an effects determination for its proposed approval of

Washington’s submission of revised ammonia criteria (rather than the criteria approved by EPA

on February 11, 2008) and will, as appropriate, request initiation of any necessary ESA section 7


STIPULATED ORDER OF PARTIAL DISMISSAL
                                                                                 601 D Street NW
No. 2:14-cv-0196-RSM                                                 Washington, D.C. 20044-7611
                                                                                  (202) 514-8293
consultation with the U.S. Fish and Wildlife Service and/or the National Marine Fisheries

Service.

        2. Within three years from the effective date of this Stipulated Order, Washington will

take the following actions:

        a.       Washington will propose a change that removes WAC 173-201A-200(1)(c)(ii)(B)

and 173-201A-210(1)(c)(ii)(B) from Washington’s water quality standards provisions.

Washington will issue a final rule no later than one year after its proposed rule;

        b.       Washington will propose a criterion for fine sediments to protect salmonid redds.

Washington will issue a final rule no later than one year after its proposed rule. If the proposed

rule is a narrative criterion, Washington will concurrently issue draft guidance regarding how it

will interpret and apply its fine sediment criterion, including, but not limited to, its use in

establishing Washington’s CWA section 303(d) list and, no later than 18 months following

issuance of the final rule, issue final guidance; and

        c.       Washington will propose a change to amend footnote dd to Table 240(3) to state

that an adjustment of metals criteria pursuant to footnote dd requires approval by EPA pursuant

to 33 U.S.C. § 1313(c). Washington will issue a final rule no later than one year after its

proposed rule.

        3. Upon entry of this Stipulated Dismissal by the Court, the First and Second Claims

alleging ESA violations, as well as the portions of the Third Claim related to WAC 173-201A-

200(1)(c)(ii)(B), 173-201A-210(1)(c)(ii)(B), and WAC 173-204, Part V, and the portion of the

Fourth Claim related to WAC 173-201A-210(1)(c)(ii), WAC 173-201A-200(1)(e)(i) and WAC

173-201A-210(1)(e)(i) alleging CWA violations, in Plaintiff’s First Amended Complaint against

EPA, along with the corresponding requests for relief for such claims, are hereby dismissed with

prejudice. Notwithstanding the dismissal of these claims, however, the parties hereby stipulate

that the Court shall retain jurisdiction to oversee compliance with the terms of this Stipulated

Dismissal, modify its terms as described in paragraph 5, and resolve any disputes concerning its


STIPULATED ORDER OF PARTIAL DISMISSAL
                                                                                   601 D Street NW
No. 2:14-cv-0196-RSM                                                   Washington, D.C. 20044-7611
                                                                                    (202) 514-8293
implementation until the obligations in paragraphs 1 and 2 of this Stipulated Dismissal are

completed. See Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375 (1994).

       4. Plaintiff also hereby forever releases, discharges, and covenants not to assert against

EPA (by way of the commencement of an action, the joinder of EPA in an existing action or in

any other fashion) any and all claims, causes of action, suits or demands of any kind whatsoever

in law or in equity, that Plaintiff may have had, or may now or hereafter have, against EPA based

upon the same transactions or occurrences that are at issue in the First and Second Claims for

Relief, and portions of the Third and Fourth Claims for Relief addressed in this Stipulated

Dismissal, in the First Amended Complaint. Nothing in this Stipulated Dismissal is intended to

waive or affect the claims the Court dismissed from this case in its July 2, 2015 Order, Dkt. 51,

or the Third and Fourth Claims for Relief (except as provided in Paragraph 3 above) in the First

Amended Complaint. NWEA reserves the right to appeal the Court’s July 2, 2015 Order, Dkt.

51. Nothing in this Stipulated Dismissal shall affect Plaintiff’s right to challenge EPA’s

December 18, 2015 decision regarding WAC 173-204, Part V.

       5. The Order entering this Stipulated Dismissal may be modified by the Court upon good

cause shown, consistent with the Federal Rules of Civil Procedure, by written stipulation

between the parties filed with and approved by the Court, or upon written motion filed by one of

the parties and granted by the Court. In the event that any party seeks to modify the terms of this

Stipulated Dismissal or in the event of a dispute arising out of or relating to this Stipulated

Dismissal, or in the event that any party believes that another party has failed to comply with any

term or condition of this Stipulated Dismissal, the party seeking the modification, raising the

dispute, or seeking enforcement shall provide the other party with notice of the claim. The party

raising the dispute shall commence an informal dispute resolution period to be no shorter than 30

days or other reasonable time under the circumstances, by giving written notice to the other party

stating the nature of the matter to be resolved and the position of the party asserting the

controversy. The Parties agree that they will meet and confer (either telephonically or in-person)


STIPULATED ORDER OF PARTIAL DISMISSAL
                                                                                  601 D Street NW
No. 2:14-cv-0196-RSM                                                  Washington, D.C. 20044-7611
                                                                                   (202) 514-8293
at the earliest possible time during the informal dispute resolution period in a good faith effort to

resolve the claim before seeking relief from the Court. If the parties are unable to resolve the

claim themselves, any party may seek relief from the Court.

       6. In the event that Plaintiff believes that EPA or Washington has failed to comply with a

term of this Stipulated Dismissal and has not sought to modify it, Plaintiff’s first remedy shall be

a motion to enforce the terms of this Stipulated Dismissal. Plaintiff shall not institute a

proceeding for contempt of court or request an order to show cause why EPA or Washington

should not be held in contempt unless and until Plaintiff demonstrates in such a request and

proceeding that EPA or Washington is in violation of a separate Court Order resolving a motion

by Plaintiff to enforce the terms of this Stipulated Dismissal.
       7. Plaintiff reserves any claims for recovery of its attorneys’ fees and costs through and

including the date the Court approves this Stipulated Dismissal, incurred in connection with the

First and Second Claims for Relief in the First Amended Complaint.

       8. Plaintiff reserves the right to seek an award for reasonable attorneys’ fees and

costs incurred after approval of this Stipulated Dismissal in connection with any disagreement

between the Parties concerning the interpretation, proposed modification, or performance of any

aspect of this Stipulated Dismissal. By entering this Stipulated Dismissal, EPA does not waive

any right to contest fees claimed by Plaintiff, including the hourly rate.

       9. Any notice required or made with respect to this Stipulated Dismissal shall be in

writing. Notice shall be deemed to be given and received on the date received by facsimile or e-

mail transmission, if such notice is given by facsimile or e-mail transmission to all recipients

between 9:00 a.m. and 5:00 p.m. Eastern Standard Time or Eastern Daylight Time, as applicable,

on a business weekday. If notice is given by facsimile or e-mail transmission after 5:00 p.m. on

a weekday or on a weekend day, notice shall be deemed received on the next business day. For

any matter relating to this Stipulated Dismissal, the contact persons are:

STIPULATED ORDER OF PARTIAL DISMISSAL
                                                                                 601 D Street NW
No. 2:14-cv-0196-RSM                                                 Washington, D.C. 20044-7611
                                                                                  (202) 514-8293
      For Plaintiff:
      Allison LaPlante
      Earthrise Law Center
      Lewis & Clark Law School
      10015 SW Terwilliger Blvd.
      Portland, OR 97219
      (503) 768-6894 (tel)
      (503) 768-6671 (fax)
      laplante@lclark.edu


      For the United States, on behalf of EPA:
      Alexander Fidis
      Office of Regional Counsel
      U.S. Environmental Protection Agency
      1200 Sixth Ave, Suite 900
      M/S ORC-113
      Seattle, WA 98101

      Associate General Counsel, Water Law Office
      Office of General Counsel, 2355A
      U.S. Environmental Protection Agency
      1200 Pennsylvania Avenue, NW
      Washington, DC 20460

      John H. Martin
      U.S. DEPARTMENT OF JUSTICE
      Environmental & Natural Resources Division
      Wildlife & Marine Resources Section
      999 18th St., South Terrace Suite 370
      Denver, CO 80202
      Tel: (303) 844-1383
      Fax: (303) 844-1350
      john.h.martin@usdoj.gov

      For Washington:

      Ronald Lavigne
      Office of the Attorney General
      P.O. Box 40117
      Olympia, WA 98504-0117
      (360) 586-6751
      Email: ronaldl@atg.wa.gov


STIPULATED ORDER OF PARTIAL DISMISSAL
                                                                601 D Street NW
No. 2:14-cv-0196-RSM                                Washington, D.C. 20044-7611
                                                                 (202) 514-8293
Upon written notice to the other Parties, any party may designate a successor contact person for

any matter relating to this Stipulated Dismissal.

       10. No provision of this Stipulated Dismissal shall be interpreted as or constitute a

commitment or requirement that EPA obligate or pay funds exceeding those available, take

action in contravention of the Anti-Deficiency Act, 31 U.S.C. § 1341, or take actions in

contravention of the Administrative Procedure Act, 5 U.S.C. §§ 551-559, 701-706, the CWA, 33

U.S.C. §§ 1251 et seq., the ESA, 16 U.S.C. §§ 1531 to 1544, or any other law or regulation,

either substantive or procedural.

       11. The Parties recognize that the possibility exists that circumstances outside the

reasonable control of EPA could delay compliance with the obligations contained in this

Stipulated Dismissal. Such situations include, but are not limited to, a government shut-down

such as occurred in 1995, 1996, and 2013, or currently unforeseen catastrophic environmental

events requiring immediate and/or time-consuming response by EPA. Should a delay occur due

to such circumstances, any resulting failure to meet the obligations set forth herein shall not

constitute a failure to comply with the terms of this Stipulated Dismissal, and any deadlines

occurring within 120 days of the termination of the delay shall be extended one day for each day

of the delay, or more if the Parties so agree.

       12. Nothing in the terms of this Stipulated Dismissal shall be construed to affect the

rights of the United States as against persons not parties to this Stipulated Dismissal, or to limit

or modify the discretion accorded to EPA by the CWA, the ESA, the APA, or by any general

principles of federal administrative or common law.

       13. This Stipulated Dismissal does not impair any right Plaintiff may have to bring a

subsequent action challenging any final agency action that may arise from the Stipulated

Dismissal. EPA and Washington preserve all defenses to any such challenges.

       14. This Stipulated Dismissal was negotiated between the Parties in good faith and was

jointly drafted by the Parties. Accordingly, the Parties hereby agree that any and all rules of


STIPULATED ORDER OF PARTIAL DISMISSAL
                                                                                  601 D Street NW
No. 2:14-cv-0196-RSM                                                  Washington, D.C. 20044-7611
                                                                                   (202) 514-8293
construction to the effect that ambiguity is construed against the drafting party shall be

inapplicable in any dispute concerning the terms, meaning, or interpretation of this Stipulated

Dismissal.

       15.       This Stipulated Dismissal shall not constitute or be construed as an admission,

precedent, or adjudication of any question of fact or law with respect to any of the claims raised

in this matter. Nor is it an admission of violation of any law, rule, regulation, or policy by the

United States or EPA.

       16. The individuals signing this Stipulated Dismissal on behalf of the Parties hereby

certify that they are authorized to bind their respective parties to this Stipulated Dismissal and do

agree to the terms herein.

       17. This Stipulated Dismissal shall be governed and construed under the laws of the

United States.

       18. The terms of this Stipulated Dismissal shall become effective upon entry of an Order

by the Court approving the Stipulated Dismissal.

       19. The continuing jurisdiction of this Court over EPA specified in Paragraph 3 above

shall terminate upon EPA’s fulfillment of its obligations under Paragraph 1 of this Stipulated

Dismissal. The continuing jurisdiction of this Court over Washington specified in Paragraph 3

above shall terminate upon Washington’s fulfillment of its obligations under Paragraph 2 of this

this Stipulated Dismissal.

       20. This Stipulated Dismissal constitutes the final, complete and exclusive agreement

and understanding between the Parties with respect to the matters addressed in this Stipulated

Dismissal. There are no representations, agreements or understandings relating to this Stipulated

Dismissal other than those expressly contained in this Stipulated Dismissal.

       WHEREFORE, after reviewing the terms and conditions of this Stipulated Dismissal, the

Parties hereby consent and agree to the terms and conditions of this Stipulated Dismissal.

       IT IS SO STIPULATED.


STIPULATED ORDER OF PARTIAL DISMISSAL
                                                                                  601 D Street NW
No. 2:14-cv-0196-RSM                                                  Washington, D.C. 20044-7611
                                                                                   (202) 514-8293
      Dated this 16th day of October, 2018.
By:    /s/ Kevin Cassidy (by consent 9/13)    By:    /s/ John H. Martin
      Allison LaPlante, OSB # 023614                John H. Martin
      (admitted pro hac vice)                       U.S. DEPARTMENT OF JUSTICE
      Kevin Cassidy, OSB # 025296                   Environmental & Natural Resources
      (admitted pro hac vice)                       Division
      EARTHRISE LAW CENTER                          Wildlife & Marine Resources Section
      10015 SW Terwilliger Boulevard                999 18th St., South Terrace Suite 370
      Portland, OR 97219                            Denver, CO 80202
      Tel: (503) 768-6894                           Tel: (303) 844-1383
      Fax: (503) 768-6642                           Fax: (303) 844-1350
      laplante@lclark.edu                           john.h.martin@usdoj.gov
      cassidy@lclark.edu
                                                    and
      and
                                                    David Kaplan
      David A. Bricklin, WSBA # 7583                U.S. DEPARTMENT OF JUSTICE
      Bryan Telegin, WSBA # 46686                   Environmental & Natural Resources
      BRICKLIN & NEWMAN, LLP                        Division
      1001 Fourth Avenue, Suite 3303                Environmental Defense Section
      Seattle, WA 98154                             601 D St. NW
      Tel: (206) 264-8600                           P.O. Box 7611
      Fax: (206) 264-9300                           Washington, D.C. 20044-7611
      bricklin@bnd-law.com                          Tel: (202) 514-0997
      telegin@bnd-law.com                           Fax: (202) 514-8865
                                                    david.kaplan@usdoj.gov

      Attorneys for Plaintiff NWEA                  Attorneys for Defendant EPA

      ROBERT W. FERGUSON
      Attorney General

       s/ Ronald Lavigne (by consent 8/24)
      RONALD L. LAVIGNE, WSBA
      #18550
      Senior Counsel
      CHRISTOPHER H. REITZ, WSBA
      #45566
      Assistant Attorney General
      Attorneys for Defendant-Intervenor
      State of Washington,
      Department of Ecology
      P.O. Box 40117
      Olympia, WA 98504-0117
      (360) 586-4614
STIPULATED ORDER OF PARTIAL DISMISSAL
                                                                         601 D Street NW
No. 2:14-cv-0196-RSM                                         Washington, D.C. 20044-7611
                                                                          (202) 514-8293
      Email: RonaldL@atg.wa.gov
      ChrisR@atg.wa.gov

      Attorneys for Intervenor-Defendant
      Washington



      IT IS SO ORDERED this 18th day of October 2018.


                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE




STIPULATED ORDER OF PARTIAL DISMISSAL
                                                                      601 D Street NW
No. 2:14-cv-0196-RSM                                      Washington, D.C. 20044-7611
                                                                       (202) 514-8293
